UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Micron Technology, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1618004 (State of incorporation or organization) (I.R.S. Employer Identification No.) 8000 South Federal Way, Boise, Idaho 83716-9632 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Common Stock, par value $.10 per share Name of each exchange on which each class is to be registered The Nasdaq Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.[X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.[] Securities Act registration statement file number to which this form relates: Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) 1 This registration statement is filed with the Securities and Exchange Commission (the “SEC”) in connection with the application of Micron Technology, Inc. to list its Common Stock on The Nasdaq Stock Market LLC. Item 1.Description of Registrant’s Securities to be Registered Registrant’s authorized capital stock consists of 3,000,000,000 shares of Common Stock.The outstanding shares of Common Stock are fully paid and nonassessable.Holders of Common Stock are entitled to one vote for each share held of record on all matters submitted to a vote of the shareholders, may cumulate votes in the election of directors and have no preemptive rights.The Common Stock is neither redeemable nor convertible into other securities, and there are no sinking fund provisions. Holders of Common Stock are entitled to dividends when and as declared by the Board of Directors from funds legally available therefore and are entitled, in the event of liquidation, to share ratably in all assets remaining after payment of liabilities. Item 2.Exhibits Exhibit Number Description of Exhibit Restated Certificate of Incorporation of the Registrant (1) Bylaws of the Registrant, as amended (2) Incorporated by reference to Quarterly Report on Form 10-Q for the fiscal quarter ended May 31, 2001 Incorporated by reference to Current Report on Form 8-K dated December 10, 2009 2 SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Date:December 21, 2009 Micron Technology, Inc. By:/s/ Ronald C. Foster Ronald C. Foster Chief Financial Officer and Vice President of Finance 3
